Citation Nr: 1108886	
Decision Date: 03/07/11    Archive Date: 03/17/11

DOCKET NO.  09-18 954A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to accrued benefits.

3.  Whether the appellant's income is excessive for the receipt of death pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

E. B. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from January 1946 to February 1953.  He died in May 2007.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

Although the appellant was scheduled for a Board hearing before a Veterans Law Judge at the RO in December 2010, she and her representative submitted statements in December 2010 stating that the appellant was in ill health and could not attend the hearing.  A request to reschedule the hearing was not made.  Therefore, the hearing request is considered withdrawn.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of whether the appellant's income is excessive for the receipt of death pension benefits is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.





FINDINGS OF FACT

1.  The Veteran died in May 2007.  The death certificate lists the immediate cause of death as cerebrovascular accident (CVA), due to hypertension.

2.  At the time of the Veteran's death, service connection was in effect for no disability.

3.  Neither CVA nor hypertension was present in service, or within one year of the Veteran's discharge from service, and there is no competent evidence suggesting that either condition was etiologically related to service. 

4.  At the time of his death the Veteran had no pending claims for VA disability benefits nor were there any unpaid monetary benefits to which he was entitled.


CONCLUSIONS OF LAW

1.  The Veteran's death was not caused, or substantially or materially contributed to, by an injury or disease incurred in or aggravated by active military service, to include on a presumptive basis.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.312 (2010).

2.  The criteria for entitlement to accrued benefits are not met. 38 U.S.C.A. 
§ 5121 (West 2002 & Supp. 2010); 38 C.F.R. § 3.1000 (2010).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

However, claims for accrued benefits must be based upon evidence in file at the time of death.  Thus, there is no reasonable possibility that any further assistance would aid the appellant in substantiating her claim for entitlement to accrued benefits.  See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001); 38 C.F.R. § 3.159(c).  Therefore, the Board finds that no further discussion of the VCAA is necessary with respect to the accrued benefits claim.  

With respect to the claim for service connection for the cause of the Veteran's death, the Board notes that review of the claims folder reveals compliance with the VCAA.  38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must inform a claimant that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.

The Board notes that in letters dated in August 2007 and July 2009, the RO provided notice to the appellant regarding what information and evidence is needed to substantiate her claim for service connection for the cause of the Veteran's death, as well as what information and evidence must be submitted by the appellant, and what information and evidence will be obtained by VA.  See Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The August 2007 letter also provided information regarding establishing a claim for Dependency and Indemnity Compensation pursuant to the provisions of 38 U.S.C.A. § 1318 (2010.  The July 2009 letter advised the appellant of the evidence needed to establish an effective date.  

Because the notice pursuant to Dingess came after the initial adjudication of the service connection claim for cause of the Veteran's death, the timing of the notice did not comply with the requirement that the notice must precede the adjudication.  The timing deficiency was remedied by the fact that the claim was readjudicated by the RO in February 2010, after proper VCAA notice was provided and after the appellant had an opportunity to respond.  Mayfield v. Nicholson, 444 F.3d 1328 (2006).  The Board concludes that the duty to notify has been met.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's VA treatment records and private medical evidence.  Also of record and considered in connection with the appeal are various written statements submitted by the appellant, her daughter, and her representative.

As discussed above, the appellant was notified and aware of the evidence needed to substantiate her claim, the avenues through which she might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence.  The appellant was an active participant in the claims process, identifying and submitting pertinent evidence, and reciting case law regarding VA's heightened duty in cases involving service records that were destroyed by the 1973 fire at the National Personnel Records Center.  This shows her actual knowledge of the applicable law in this regard.  Therefore, any notice error is not prejudicial to the appellant.  The Court in Vazquez-Flores v. Peake, 22 Vet. App. 37, 48 (2008), held, in pertinent part, that prejudicial deficiencies in the timing or content of a VCAA notice can be cured by showing the essential fairness of the adjudication will not be affected because: (1) the defect was cured by actual knowledge on the part of the claimant ("Actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrates an awareness of what was necessary to substantiate his or her claim.") (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person could be expected to understand from the notice what was needed; or (3) that a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007).  
In sum, she has been provided with a meaningful opportunity to participate in the claims process and has done so.  

Any error in the sequence of events or content of the notice is not shown to have any effect on the case or to cause injury to the appellant.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Governing Laws and Regulations for Service Connection for Cause of Death

When it is determined that a veteran's death is service connected, with service connection determined according to the standards applicable to disability compensation, his surviving spouse is usually entitled to DIC.  38 U.S.C.A. 
§ 1310; 38 C.F.R. § 3.5(a); see generally 38 U.S.C.A. Chapter 11.  In general, a veteran's death is service connected if it resulted from a disability incurred or aggravated in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 101(16), 1110; 38 C.F.R. §§ 3.1(k), 3.303.

Direct service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303; Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d).  In such case, the physician must relate the current condition to the period of service.  Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  Service connection may be demonstrated either by showing direct service incurrence or aggravation, as discussed above, or by use of applicable presumptions, if available.  38 C.F.R. § 3.303(a); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

As to presumptive service connection, some chronic diseases, such as brain tumors, diabetes mellitus, and hypertension are presumed to have been incurred in service, although not otherwise established as such, if manifested to a degree of ten percent or more within one year of the date of separation from service.  38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

A disability can also be service connected on a secondary basis if it is proximately due to or the result of a service-connected condition.  38 C.F.R. 
§ 3.310(a).  Moreover, secondary service connection may be established, as well, by any increase in severity (i.e., aggravation) of a nonservice-connected condition that is proximately due to or the result of a service-connected condition.  38 C.F.R. § 3.310(b), effective October 10, 2006. See 71 Fed. Reg. 52,744-52,747 (September 7, 2006).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

To establish service connection for the cause of the Veteran's death, the service-connected disability must be either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a).  A disability is the principal cause of death if it was the immediate or underlying cause of death, or was etiologically related to the death. 38 C.F.R. § 3.312(b).  A disability is a contributory cause of death if it contributed substantially or materially to the cause of death, combined to cause death, aided or lent assistance to producing death - e.g., when a causal (not just a casual) connection is shown.  38 C.F.R. § 3.312(c).

Service-connected diseases or injuries affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other diseases or injury primarily causing death.  Where the service-connected condition affects vital organs, as distinguished from muscular or skeletal functions, and is evaluated as 100 percent disabling, debilitation may be assumed.  38 C.F.R. § 3.312(c)(3).

There are primary causes of death that, by their very nature, are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was, itself, of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4); Galvagno v. Derwinski, 3 Vet. App. 118, 119 (1992).

In short, the appellant is entitled to service connection for the cause of the Veteran's death if the principal or contributory cause of the Veteran's death was (1) an already service-connected disability that caused or aggravated another disability, directly leading to the Veteran's death; or (2) a previously nonservice-connected disability that was in fact incurred or aggravated by service.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.303(a), 3.310, 3.312.

VA is to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for death benefits.  38 U.S.C.A. §§ 1154(a).  With regard to lay evidence, the Federal Circuit Court recently held that lay evidence from the Veteran's spouse, when competent, can establish a nexus between the Veteran's death and an in-service disease or injury.  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009).  Therefore, a medical opinion is not always required to establish such a nexus.  See id.  As pertinent to this holding, the Federal Circuit has also previously rejected as "too broad" the proposition that competent medical evidence is always required when the determinative issue involves either medical etiology or a medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  On this point, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377 (footnote omitted).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Governing Laws and Regulations for Accrued Benefits

The applicable law provides that, upon the death of a veteran, his lawful surviving spouse shall be paid periodic monetary benefits to which he was entitled at the time of death under existing ratings or decisions, or those based on evidence in the file at date of death, and due and unpaid for a period not more than two-years prior to the last date of entitlement.  See 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000(a).

An amendment to 38 U.S.C.A. § 5121 removed the two-year restriction upon payment of accrued benefits, providing that a claimant may recover the full amount due prior to the date of the veteran's death.  This amendment applies only to deaths occurring on or after the date of enactment, which was December 16, 2003.  See The Veterans Benefits Act of 2003, Pub. L. No. 108- 183, § 104, 117 Stat. 2651 (Dec. 16, 2003).  Because the Veteran died in May 2007, the revised provision is applicable.

An application for accrued benefits must be filed within one-year after the date of the veteran's death.  38 U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000(c).  See also Smith v. Brown, 10 Vet. App. 330, 333 (1997).

A claim for death pension or dependency and indemnity compensation by a surviving spouse shall include a claim for any accrued benefits.  38 C.F.R. 
§ 3.1000(c); see also 38 C.F.R. § 3.152(b).

In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), the Federal Circuit concluded that, for a surviving spouse to be entitled to accrued benefits, "the veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision."  See also Zevalkink v. Brown, 102 F.3d 1236 (Fed Cir. 1996) (a consequence of the derivative nature of the surviving spouse's entitlement to a veteran's accrued benefits claim is that, without the veteran having a claim pending at time of death, the surviving spouse has no claim upon which to derive his or her own application).

The term "pending claim" means an application, formal or informal, which has not been finally adjudicated.  38 C.F.R. § 3.160(c).  The term "finally adjudicated claim" means an application, formal or informal, which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is earlier.  38 C.F.R. § 3.160(d); see also 38 C.F.R. §§ 20.1103, 20.1104. "  Evidence in the file at date of death" means evidence in VA's possession on or before the date of the beneficiary's death, even if such evidence was not physically located in the VA claims folder on or before the date of death.  38 C.F.R. § 3.1000(d)(4); Hayes v. Brown, 4 Vet. App. 353 (1993).

Analysis

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

	I.  Service Connection for the Cause of the Veteran's Death

The Veteran died in May 2007.  His death certificate lists the immediate cause of death as CVA.  A contributory cause of death, which led to the CVA, was hypertension.  It was noted that the Veteran had the CVA two weeks prior to his death, and that he had hypertension for 10 years prior to his death.

The appellant asserts that the Veteran's hypertension began during service or within one year of discharge, thus warranting service connection for hypertension.  The appellant has also asserted that the Veteran, who engaged in combat, had posttraumatic stress disorder (PTSD) and a host of other war related injuries and disabilities that essentially contributed to his death.

During his lifetime, the Veteran was not service connected for any disability.  He filed several claims for entitlement to service connection for various disabilities.  However, he never filed a claim for hypertension, nor did he ever intimate that his hypertension had its onset during service or within one year of discharge therefrom.  In this regard, he submitted a lengthy typewritten statement in August 2000 which refers to several in-service injuries and medical problems; he never mentioned hypertension or CVA.

Additionally, the medical evidence fails to show that the Veteran's hypertension or CVA was diagnosed during service or within one year of discharge.  Although the Veteran's service treatment records are unavailable because they were destroyed in the accidental fire at NPRC in 1973, the post-service medical evidence shows that the Veteran's hypertension had its onset in 1969.  Specifically, a December 1983 neurological evaluation indicates that the Veteran has had high blood pressure since 1969.  A private hospital discharge report dated in February 1969 indicates that the Veteran's blood pressure was 154/126.  An October 1969 private treatment record notes that the Veteran had two recent heart attacks.  It does not mention hypertension in the report.  An October 1977 private treatment record confirms a diagnosis of hypertension.  

There is a December 1975 private treatment record which indicates that the Veteran has had hypertension for over 25 years (placing its onset during service in 1950).  However, this is unsubstantiated by the record, as the earliest medical evidence documenting hypertension is from 1969.  The appellant, in a type written statement supporting her claim, explained that the Veteran had serious psychological problems after service, as well as constant medical problems, including vertigo/dizziness, tinnitus dating back to 1944, hearing loss, depression requiring medication, disequilibrium, and psychotic episodes with hospitalization in 1969.  Hypertension was never mentioned.  

The appellant has also asserted that the Veteran has had PTSD ever since service.  While this may be true, the medical evidence of record does not show that the Veteran was diagnosed with PTSD or that he died as a result of it, or any other mental health problem.

In sum, the evidence does not show that the Veteran had any service-connected disorders.  Therefore, no service-connected disorder contributed substantially or materially, combined, aided, or lent assistance to the cause of the Veteran's death.  38 C.F.R. § 3.312(c).  

As noted above, there is no evidence of a relationship between the Veteran's CVA and/or hypertension and the Veteran's period of military service.  Although the service treatment records are unavailable, the evidence of record, to include numerous post-service medical records, the Veteran's own statements, the appellant's statements, and the appellant's daughter's statement, fails to show that hypertension or CVA was present during service or within one year of the Veteran's discharge from service.  Importantly, in an August 2000 type written statement, the Veteran listed several injuries that he felt were service incurred.  He never mentioned hypertension or CVA.  Moreover, the appellant's daughter's statements pertain to the Veteran's mental health.  No mention of hypertension or CVA is made.

Although the appellant is competent to report her observations on the Veteran's medical symptoms and before his death, she is not competent to render an etiological opinion as to the medical cause(s) of his death, absent evidence showing that she has medical training or expertise.  See 38 C.F.R. § 3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

As such, service connection for the cause of the Veteran's death is denied.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b), but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant a favorable decision.

	II.  Accrued Benefits

The record reflects that in June 2001, the Veteran was mailed notice of a May 2001 rating decision which denied service connection for a right foot injury, a nerve injury to the right lower extremity, a head injury, a lumbar spine injury, lumbar spondylosis, vertigo and dizziness, and tinnitus.  He did not appeal the decision; therefore, it became final.  38 C.F.R. § 20.1103.

In October 2003, the Veteran authored a statement in which he requested a copy of his 2001 rating decision.  He stated that he was "in the process of reopening [his] claim with new and material evidence."  He further explained that a copy of the prior rating decision would provide him "with the detailed analysis of their decision to deny [his] claim."  His representative submitted the Veteran's statement along with another statement requesting the rating decision and then requesting VA to advise the Veteran accordingly, once all action was taken.  The record next contains a February 2004 a printout from a VA database of claimants.  It contains the Veteran's name, file number and social security number.  No further action was documented by the RO or taken by the Veteran prior to his death.  The Board finds that the Veteran's October 2003 correspondence was not a claim to reopen.  In the statement, the Veteran indicated only that he was in the process of gathering new and material evidence in order to reopen his claim; however, he neither filed a claim to reopen nor submitted any additional evidence to reopen his previously denied claims.  Therefore, there was no pending claim at the time of the Veteran's death in May 2007.  As such, the appellant's claim for entitlement to accrued benefits must be denied.


ORDER

Service connection for the cause of the Veteran's death is denied.

Entitlement to accrued benefits is denied.


REMAND

With respect to the claim for entitlement to death pension benefits, the Board notes that the record is incomplete.  In this regard, the appellant submitted a VA Form 21-534, which contains her Social Security Administration income amount, an additional income amount from her husband's former employer, and one unreimbursed expense related to the Veteran's death.  Also of record is a the appellant's VA Form 21-601, which lists additional medical and funeral paid expense amounts.  

However, after review of the claims file, the Board is unclear on how the RO arrived at its conclusion to deny the appellant death pension benefits because no analysis of the appellant's income and expenses during the 12-month annualization period was done.  Therefore, the appellant should be advised to set forth her complete income and medical expenses, and the source of each.  Additionally, an audit of the appellant's account for the appropriate 12-month annualization period should be prepared that sets out her total income from each source, and the specific amount of any exclusions from that total, including the rationale for any such exclusion.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Contact the appellant and request that she submit a Request for Information Concerning Unreimbursed Family Medical Expenses (VA Form 21-8416) during the calendar years in question.  Medicare and health insurance premium payments should be separately indicated.  She should also set forth her complete income and the source of all income. 

2.  An audit should be conducted of the appellant's income and exclusions from countable income, which sets out her total income from each source, and specific amount of any exclusions from that total, including the rationale/regulatory support for all exclusions.

3.  Thereafter, the issue of whether the appellant's income is excess for the receipt of death pension benefits should be readjudicated.  If the determination remains adverse to the appellant, she and her representative should be furnished a supplemental statement of the case.  The supplemental statement of the case should include a discussion of the evidence, citation to pertinent law, and an explanation for the decision.  The appellant should be provided an appropriate opportunity to respond before returning the case to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


